     0:19-cv-01187-PJG         Date Filed 04/23/20        Entry Number 17     Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA

Charles Edward Gamble,                           )             C/A No. 0:19-1187-PJG
                                                 )
                              Plaintiff,         )
                                                 )
       v.                                        )                    ORDER
                                                 )
Andrew Saul, Commissioner of Social              )
Security, 1                                      )
                                                 )
                              Defendant.         )
                                                 )

       This social security matter is before the court pursuant to Local Civil Rule 83.VII.02

(D.S.C.) and 28 U.S.C. § 636(c) for final adjudication, with the consent of the parties, of the

plaintiff’s petition for judicial review. The plaintiff, Charles Edward Gamble, brought this action

pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3) to obtain judicial review of a final decision of the

defendant, Commissioner of Social Security (“Commissioner”), denying his claims for Disability

Insurance Benefits (“DIB”).     Having carefully considered the parties’ submissions and the

applicable law, the court concludes that the Commissioner’s decision should be affirmed.

                     SOCIAL SECURITY DISABILITY GENERALLY

       Under 42 U.S.C. § 423(d)(1)(A) and (d)(5), as well as pursuant to the regulations

formulated by the Commissioner, the plaintiff has the burden of proving disability, which is

defined as an “inability to do any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than 12 months.” 20 C.F.R.




       1
        Pursuant to Federal Rule of Civil Procedure 25(d), Andrew Saul is substituted as the
named defendant because he became the Commissioner of Social Security on June 17, 2019.
                                           Page 1 of 13
     0:19-cv-01187-PJG         Date Filed 04/23/20        Entry Number 17         Page 2 of 13




§ 404.1505(a); see also Blalock v. Richardson, 483 F.2d 773 (4th Cir. 1973). The regulations

require the Administrative Law Judge (“ALJ”) to consider, in sequence:

       (1)     whether the claimant is engaged in substantial gainful activity;

       (2)     whether the claimant has a “severe” impairment;

       (3)     whether the claimant has an impairment that meets or equals the requirements of
               an impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 (“the Listings”),
               and is thus presumptively disabled;

       (4)     whether the claimant can perform his past relevant work; and

       (5)     whether the claimant’s impairments prevent him from doing any other kind of
               work.

20 C.F.R. § 404.1520(a)(4). 2 If the ALJ can make a determination that a claimant is or is not

disabled at any point in this process, review does not proceed to the next step. Id.

       Under this analysis, a claimant has the initial burden of showing that he is unable to return

to his past relevant work because of his impairments. Once the claimant establishes a prima facie

case of disability, the burden shifts to the Commissioner. To satisfy this burden, the Commissioner

must establish that the claimant has the residual functional capacity, considering the claimant’s

age, education, work experience, and impairments, to perform alternative jobs that exist in the

national economy. 42 U.S.C. § 423(d)(2)(A); see also McLain v. Schweiker, 715 F.2d 866, 868-

69 (4th Cir. 1983); Hall v. Harris, 658 F.2d 260, 264-65 (4th Cir. 1981); Wilson v. Califano, 617

F.2d 1050, 1053 (4th Cir. 1980). The Commissioner may carry this burden by obtaining testimony

from a vocational expert. Grant v. Schweiker, 699 F.2d 189, 192 (4th Cir. 1983).




       2
         The court observes that effective August 24, 2012, ALJs may engage in an expedited
process which permits the ALJs to bypass the fourth step of the sequential process under certain
circumstances. 20 C.F.R. § 404.1520(h).
                                           Page 2 of 13
       0:19-cv-01187-PJG       Date Filed 04/23/20        Entry Number 17      Page 3 of 13




                            ADMINISTRATIVE PROCEEDINGS

        In January 2017, Gamble applied for DIB, alleging disability beginning February 1, 2017.

Gamble’s application was denied initially and upon reconsideration, and he requested a hearing

before an ALJ. A video hearing was held on December 21, 2017, at which Gamble appeared and

testified and was represented by Christi B. McDaniel, Esquire. After hearing testimony from a

vocational expert, the ALJ issued a decision on January 10, 2018 finding that Gamble was not

disabled from February 1, 2017 through the date of the decision. (Tr. 181-91.) The Appeals

Council granted Gamble’s request for review and issued an order on March 23, 2018 vacating the

hearing decision and remanding the case for further proceedings. (Tr. 197-99.) The Appeals

Council instructed the ALJ to resolve the following issues:

       The hearing decision does not identify or discuss the claimant’s Veterans Affairs rating or
        the claimant’s individual unemployability finding by the Department of Veterans Affairs
        (Exhibit 2D, page 2). The claimant was given a 90% service-connected disability rating
        with rated disabilities including post-traumatic stress disorder (70%), lumbosacral or
        cervical strain (40%), irritable colon (30%), flat foot condition (10%), thigh muscle injury
        (10%), and paralysis of sciatic nerve (0%). The Administrative Law Judge did not address
        and weigh this opinion by another governmental agency (20 CFR 404.1527(f)).
        Consideration of the claimant’s Veterans Affairs rating and unemployability finding is
        warranted.

       The Administrative Law Judge received but did not exhibit medical evidence from the
        William Jennings Bryan Dorn Veterans Affairs Medical Center, dated February 19, 2015
        to November 6, 2017 (186 pages) and medical evidence from Pee Dee Orthopaedic
        Associates, dated March 28, 2016 to November 8, 2016 (8 pages). This evidence was
        received prior to the hearing and constituted the majority of the medical evidence but it
        was neither exhibited nor adequately addressed. This evidence included treatment notes
        through November 2017 as well as several medical opinions from 2015, including opinions
        that the claimant’s back impairment limits his ability to do manual labor and his irritable
        bowel syndrome affects the claimant’s ability to work because he has to go back and forth
        to the bathroom (Veterans Affairs Medical Center, pages 94 and 102). Exhibition and
        consideration of this medical evidence is warranted.

       The Administrative Law Judge did not determine whether obesity constitutes a severe
        impairment. As of April 13, 2017, the claimant weighed 213 pounds at a report[ed] height
        of 5'6" inches yielding a Body Mass Index (BMI) of 34.4 (Exhibit 2F, page 26; Exhibit 4E,
                                           Page 3 of 13
       0:19-cv-01187-PJG       Date Filed 04/23/20        Entry Number 17     Page 4 of 13




        page 2). The clinical guidelines issued by the National Institute of Health define obesity
        as present in general where there is a BMI of 30.0 or above. As provided by Social Security
        Ruling 02-01p, when obesity is a severe impairment, an assessment should be made of the
        effect it has upon an individual’s ability to perform routine movement and necessary
        physical activity within the work environment. Additionally, the combined effect of
        obesity with other impairments, such as the claimant’s lumbosacral strain and left ankle
        impairment, may be greater than might be expected without obesity, and must be
        considered. Consideration of the claimant’s obesity is warranted.

(Tr. 197-98.) The Appeals Council also directed the ALJ as follows:

       Exhibit and address the medical evidence from the William Jennings Bryan Dorn Veterans
        Affairs Medical Center, dated February 19, 2015 to November 6, 2017 (186 pages) and
        medical evidence from Pee Dee Orthopaedic Associates, dated March 28, 2016 to
        November 8, 2016 (8 pages). Ensure in accordance with HALLEX I-2-1-20 that all the
        relevant evidence and documents are clearly identified as part of the record.

       Obtain additional evidence concerning the claimant’s physical impairments in order to
        complete the administrative record in accordance with the regulatory standards regarding
        consultative examinations and existing medical evidence (20 CFR 404.1512). The
        additional evidence may include, if warranted and available, a physical consultative
        examination and medical source opinions about what the claimant can still do despite the
        impairment(s).

       Further evaluate the claimant’s medically determinable impairments including obesity to
        determine to what extent they limit the claimant’s ability to perform basic work activities
        (Social Security Ruling 02-1 p).

       Consider and weigh the claimant’s Veterans Affairs 90% disability rating and
        unemployability finding.

(Tr. 198.) A second hearing was held on October 16, 2018, at which Gamble appeared and testified

and was represented by Christi McDaniel, Esquire. After hearing testimony from a vocational

expert, the ALJ issued a decision on November 30, 2018 finding that Gamble was not disabled

from February 1, 2017, through the date of the decision. (Tr. 15-27.)

        Gamble was born in 1956 and was sixty years old on his disability onset date. He has a

high school education and past relevant work experience as an assistant for a blood collection

mobile unit, and a rail cargo track operator at an industrial plant. (Tr. 392.) Gamble alleged


                                           Page 4 of 13
     0:19-cv-01187-PJG          Date Filed 04/23/20        Entry Number 17     Page 5 of 13




disability due to glaucoma and right eye blindness; PTSD; irritable bowel syndrome; an enlarged

prostate; and left leg and foot issues. (Tr. 391.)

       In applying the five-step sequential process, the ALJ found that Gamble had not engaged

in substantial gainful activity since his alleged onset date of February 1, 2017. The ALJ also

determined that Gamble’s right-sided open angle glaucoma; left-sided ocular hypertension;

bilateral cataracts; degenerative disc disease of the lumbar spine; obesity; alcohol abuse disorder;

PTSD; depression; and anxiety were severe impairments. However, the ALJ found that Gamble

did not have an impairment or combination of impairments that met or medically equaled the

severity of one of the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (the

“Listings”). The ALJ further found that Gamble retained the residual functional capacity to

       perform medium work as defined in 20 CFR 404.1567(c), except he can frequently
       engage in pushing, pulling, and the operation of foot controls with his left lower
       extremity. He can occasionally climb ladders, ropes, or scaffolds and can
       frequently climb ramps and stairs. He can occasionally stoop, crouch, and crawl,
       and can frequently balance and kneel. The claimant cannot engage in commercial
       driving and must avoid all exposure to hazards such as unprotected heights or
       moving machinery. He remains capable of reading ordinary newspaper or book
       print, but cannot engage in fine detail work such as threading a needle. He is
       capable of simple, routine tasks consistent with a reasoning development level of 2
       or less as defined in the Dictionary of Occupational Titles, in an environment free
       from production-rate pace, such as assembly line work. The claimant remains
       capable of occasional interaction with supervisors and co-workers, but can never
       interact with the public. He will be off-task for 5% of the workday, exclusive of
       regularly scheduled breaks.

(Tr. 20.) The ALJ found that Gamble was unable to perform any past relevant work, but that

considering Gamble’s age, education, work experience, and residual functional capacity, there

were jobs that existed in significant numbers in the national economy that Gamble could perform.

Accordingly, the ALJ found that Gamble was not disabled from February 1, 2017 through the date

of the decision.




                                            Page 5 of 13
     0:19-cv-01187-PJG         Date Filed 04/23/20        Entry Number 17      Page 6 of 13




       The Appeals Council denied Gamble’s request for review on March 1, 2019, thereby

making the decision of the ALJ the final action of the Commissioner. (Tr. 1-5.) This action

followed.

                                   STANDARD OF REVIEW

       Pursuant to 42 U.S.C. § 405(g), the court may review the Commissioner’s denial of

benefits. However, this review is limited to considering whether the Commissioner’s findings “are

supported by substantial evidence and were reached through application of the correct legal

standard.” Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996); see also 42 U.S.C. § 405(g); Coffman

v. Bowen, 829 F.2d 514, 517 (4th Cir. 1987). Thus, the court may review only whether the

Commissioner’s decision is supported by substantial evidence and whether the correct law was

applied. See Brown v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 267 (4th Cir. 2017); Myers v.

Califano, 611 F.2d 980, 982 (4th Cir. 1980). “Substantial evidence” means “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion; it consists of

more than a mere scintilla of evidence but may be somewhat less than a preponderance.” Craig,

76 F.3d at 589; see also Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015). In reviewing the

evidence, the court may not “undertake to re-weigh conflicting evidence, make credibility

determinations, or substitute [its] judgment for that of the [Commissioner].” Craig, 76 F.3d at 589;

see also Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012). Accordingly, even if the court

disagrees with the Commissioner’s decision, the court must uphold it if it is supported by

substantial evidence. Blalock, 483 F.2d at 775.




                                           Page 6 of 13
     0:19-cv-01187-PJG         Date Filed 04/23/20        Entry Number 17      Page 7 of 13




                                              ISSUE

       Gamble states that his issue on appeal is “whether or not the Commissioner erred in finding

that the Plaintiff was not disabled.” (Pl.’s Br. at 1, ECF No. 12 at 1.) Review of Gamble’s brief

suggests that the crux of Gamble’s arguments is a challenge to the ALJ’s residual functional

capacity assessment.

                                         DISCUSSION 3

       A claimant’s residual functional capacity (“RFC”) is “the most [a claimant] can still do

despite [his] limitations” and is determined by assessing all of the relevant evidence in the case

record. 20 C.F.R. § 404.1545(a)(1). In assessing residual functional capacity, an ALJ should

scrutinize “all of the relevant medical and other evidence.” 20 C.F.R. § 404.1545(a)(3). Social

Security Ruling 96-8p further requires an ALJ to reference the evidence supporting his conclusions

with respect to a claimant’s residual functional capacity. Further, “remand may be appropriate . . .

where an ALJ fails to assess a claimant’s capacity to perform relevant functions, despite

contradictory evidence in the record, or where other inadequacies in the ALJ’s analysis frustrate

meaningful review.” Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015) (quoting Cichocki v.

Astrue, 729 F.3d 172, 177 (2d Cir. 2013)) (alterations in original); see also Monroe v. Colvin, 826

F.3d 176, 188 (4th Cir. 2016). The claimant bears the burden of producing evidence demonstrating

how his impairments affected his functioning during the relevant time period. See 20 C.F.R.

§ 404.1512(c); Stormo v. Barnhart, 377 F.3d 801, 806 (8th Cir. 2004) (“The burden of persuasion




       3
          The court notes that numerous social security regulations and social security rulings
(SSRs) have changed effective March 27, 2017. However, these changes specifically state that
they are applicable to claims filed on or after March 27, 2017. See, e.g., 20 C.F.R. §§ 404.1513,
404.1527. Because the instant claim was filed before that time, all references in the instant Order
are to the prior versions of the regulations and SSRs in effect at the time Gamble’s application for
benefits was filed, unless otherwise specified.
                                           Page 7 of 13
     0:19-cv-01187-PJG         Date Filed 04/23/20        Entry Number 17     Page 8 of 13




to prove disability and to demonstrate RFC remains on the claimant, even when the burden of

production shifts to the Commissioner at step five.”); Creegan v. Colvin, No. 1:13CV5, 2014 WL

3579659 (W.D.N.C. July 21, 2014) (“It is the claimant’s burden, however, to establish her RFC

by demonstrating how her impairment impacts her functioning.”).

       Gamble first argues that the ALJ’s finding that Gamble could perform a reduced range of

medium work is unsupported by substantial evidence, asserting that he would be unable to perform

the required standing, walking, and lifting. Medium work entails “lifting up to 50 pounds at a

time, frequently lifting or carrying up to 25 pounds, or standing or walking for six hours.” Woods

v. Berryhill, 888 F.3d 686, 694 (4th Cir. 2018) (citing SSR 83-10, 1983 WL 31251, at *6); see also

20 C.F.R. § 404.1567(c). In support of his position, Gamble relies on his testimony concerning

his limitations stemming from his back impairment. Gamble argues this testimony is inconsistent

with the ability to perform medium work and further inconsistent with the ability to perform

sustained work activities on a regular and continuing basis. (Pl.’s Br. at 26-27, ECF No. 12 at 26-

27) (citing SSR 96-8p). However, the ALJ explicitly considered Gamble’s testimony and found

that Gamble’s statements about the intensity, persistence, and limiting effects of his symptoms

were inconsistent with the medical evidence and other evidence of record. Gamble has failed to

demonstrate, or even allege, that the ALJ’s evaluation of his subjective complaints was

unsupported by substantial evidence.       Moreover, as fully argued and discussed by the

Commissioner, Gamble has failed to otherwise demonstrate or argue that the ALJ’s determination

that Gamble could physically perform medium work was unsupported by substantial evidence.

(Def.’s Br. at 15-17, ECF No. 14 at 15-17.)

       Gamble also argues that the ALJ erred in giving little weight to the opinion evidence from

Dr. Dieter Bartschat, Gamble’s treating psychiatrist. The law applicable to Gamble’s application



                                           Page 8 of 13
     0:19-cv-01187-PJG         Date Filed 04/23/20        Entry Number 17      Page 9 of 13




provides that regardless of the source, the Commissioner will evaluate every medical opinion

received. 20 C.F.R. § 404.1527(c). Typically, the Social Security Administration accords greater

weight to the opinion of treating medical sources because treating physicians are best able to

provide “a detailed, longitudinal picture” of a claimant’s alleged disability. See id. However, “the

rule does not require that the testimony be given controlling weight.” Hunter v. Sullivan, 993 F.2d

31, 35 (4th Cir. 1992) (per curiam). Instead, a treating physician’s opinion is evaluated and

weighed “pursuant to the following non-exclusive list: (1) whether the physician has examined

the applicant, (2) the treatment relationship between the physician and the applicant, (3) the

supportability of the physician’s opinion, (4) the consistency of the opinion with the record, and

(5) whether the physician is a specialist.” Johnson v. Barnhart, 434 F.3d 650, 654 (4th Cir. 2005)

(citing 20 C.F.R. § 404.1527). Any other factors that may support or contradict the opinion should

also be considered. 20 C.F.R. § 404.1527(c)(6). In the face of “persuasive contrary evidence,”

the ALJ has the discretion to accord less than controlling weight to such an opinion. Mastro v.

Apfel, 270 F.3d 171, 178 (4th Cir. 2001). Further, “if a physician’s opinion is not supported by

clinical evidence or if it is inconsistent with other substantial evidence, it should be accorded

significantly less weight.” Id. (quoting Craig, 76 F.3d at 590).

       With regard to Dr. Bartschat’s opinion, the ALJ found as follows:

       The undersigned affords little weight to Dieter Bartschat, M.D., Ph.D., the
       claimant’s mental health provider, who indicates the claimant’s PTSD and related
       anxiety and depression limit his quality of life and lead to grossly inappropriate
       behavior, difficulty adapting to work or stress, poor impulse control, unprovoked
       irritability, panic attacks, difficulty with relationships, occupational and social
       impairment, depressed mood, impaired sleep, nightmares, and anxiety, which
       renders him unable to maintain employment. Ex. 1E/1. This is inconsistent with
       the claimant’s treatment records noting improved symptoms, as well as the ability
       to deal with or not be bothered by his symptoms. Ex. 2F/30; 5F/15, 6F/6.
       Moreover, the claimant’s generally unremarkable mental status exams, with intact
       thought process/content and impulse control, do not support Dr. Bartschat’s
       opinions. Ex. 1F/18, 40; 2F/29-30; 4F/9-10, 23; 5F/21-22.

                                           Page 9 of 13
     0:19-cv-01187-PJG          Date Filed 04/23/20       Entry Number 17         Page 10 of 13




(Tr. 23.) Here, Gamble challenges the ALJ’s findings arguing that Dr. Bartschat’s opinion was

supported by the treatment notes. Gamble directs the court to two treatment records in support of

his argument. Specifically, Gamble argues that on December 5, 2017 his mental health counselor,

Alvin Coldtrain, observed that Gamble “had poor eye contact; he was dealing with anxiety and

depression; had hallucinations; had inability to control his anger; was isolative; had decreased and

hesitant verbalization; had a depressed, tearful, anxious, suspicious, irritable, agitated mood; had

increased senses; and had poor concentration and poor memory,” and that on December 22, 2017,

Mr. Coldtrain found Gamble had fair judgment, poor to fair memory, and “continued to have

classic symptoms of PTSD, with continued periods of isolation, insomnia/awakening, avoidance

of anything that reminds of him of his time in Iraq, hopelessness, nightmares, emotional

detachment, anger/irritability, loss of interest in people, places, and things, extreme startle

response, hypervigilance, and some hallucinations.” (Pl.’s Br. at 28-29, ECF No. 12 at 28-29)

(citing Tr. 774-77, 782-85).

       Upon thorough review of the ALJ’s decision and the record, the court disagrees with

Gamble’s challenges to the ALJ’s findings and concludes that it is clear that the ALJ applied the

relevant factors in evaluating the opinion evidence. Further, Gamble has failed to demonstrate that

the ALJ’s evaluation of these opinions is unsupported by substantial evidence or based on an

incorrect application of the law. See 20 C.F.R. § 404.1527(c); Mastro, 270 F.3d at 178 (stating

that “if a physician’s opinion is not supported by clinical evidence or if it is inconsistent with other

substantial evidence, it should be accorded significantly less weight”) (internal quotation marks

and citation omitted); Dunn v. Colvin, 607 F. App’x 264, 267 (4th Cir. 2015) (“An ALJ’s

determination as to the weight to be assigned to a medical opinion generally will not be disturbed

absent some indication that the ALJ has dredged up ‘specious inconsistencies,’ . . . or has failed to

                                            Page 10 of 13
     0:19-cv-01187-PJG          Date Filed 04/23/20       Entry Number 17         Page 11 of 13




give a sufficient reason for the weight afforded a particular opinion[.]”) (internal citations omitted).

Based on the regulations applicable to Gamble’s application, the ALJ properly considered the

nature and frequency of Dr. Bartschat’s treatment relationship with Gamble as evidenced by the

record and also considered Dr. Bartschat’s specialty. See 20 C.F.R. § 404.1527(c). Moreover, the

decision reflects that the ALJ offered reasonable bases in giving this opinion little weight. A

review of the ALJ’s decision as a whole reveals that the ALJ summarized and considered Gamble’s

medical records and reasonably found that the medical records undermined some of the limitations

opined. See 20 C.F.R. § 404.1527(c)(3) (“The more a medical source presents relevant evidence

to support an opinion, particularly medical signs and laboratory findings, the more weight we will

give that opinion. The better an explanation a source provides for an opinion, the more weight we

will give that opinion.”); 20 C.F.R. § 404.1527(c)(4) (“Generally, the more consistent a medical

opinion is with the record as a whole, the more weight we will give to that medical opinion.”).

The ALJ considered Gamble’s mental health records as a whole, summarizing them as follows:

       Mentally, the claimant is reportedly guarded, irritable and angry, avoidant and
       isolated, and has nightmares due to PTSD. Ex. 1F/17, 39; 2F/29. However, apart
       from some mood abnormalities, the claimant is cooperative, with no psychotic
       symptoms, appropriate thought process/content, and intact memory, concentration,
       impulse control, insight/judgment, and abstraction abilities. Ex. 1F/18, 40; 2F/29-
       30; 4F/9-10, 23. These unremarkable mental status exams are despite significant
       alcohol use, as the claimant reported drinking roughly a pint of liquor a day as of
       March 2017 and June 2017. Ex. 2F/29; 4F/23. Moreover, treatment notes indicate
       continued improvement with medication. Ex. 2F/30. A late 2017 exam notes poor
       memory and concentration, with a depressed, tearful, anxious, agitated, and
       irritable mood. Ex. 5F/38. However, this appears to be an outlier based on both
       prior and subsequent records. In 2018, the claimant denied any significant
       problems, stating he could “deal with” his present symptoms, and further denied
       nightmares, which was a change from previous reports of 2-3 nightmares per week.
       Ex. 5F/15, 20. It appears a medication change in early 2015 (switched from
       terazosin to prazosin) helped in this regard. Ex. 5F/26. While his switch was short-
       lived due to other side effects of prazosin (Ex. 5F/27), it appears the claimant’s
       nightmares remained under control at later appointments. Ex. 5F/15. He does
       report ongoing sleep problems, but also notes improvements with his mood due to
       medication. Ex. 5F/19-20. Subsequently, the claimant reported well-controlled

                                            Page 11 of 13
     0:19-cv-01187-PJG         Date Filed 04/23/20       Entry Number 17        Page 12 of 13




       symptoms that he is “not bothered” by, which include occasional flashbacks and
       guardedness, and once-weekly nightmares. Ex. 6F/6. He also reported significant
       improvement in his alcohol consumption. Ex. 6F/6. Mental status exams continued
       to be unremarkable in 2018, with intact through process/content, cooperative
       behavior, no perceptual disturbances, intact cognition, and good insight/judgment.
       Ex. 5F/21-22; 6F/7-8. Current medications include venlafaxine, trazodone, and
       buspirone. Ex. 6F/9.

(Tr. 22.) Thus, in considering the mental health treatment notes as a whole, the ALJ considered

Mr. Coldtrain’s December 2017 treatment notes; however, he found this instance to be an outlier

based on Gamble’s other treatment records.

       Based on the foregoing, Gamble has failed to demonstrate that the ALJ’s decision to give

little weight to Dr. Bartschat’s opinion was unsupported by substantial evidence. In fact, it is clear

that the ALJ, as part of his duties in weighing the evidence, properly considered this opinion in

accordance with the applicable factors and legal authority. See Craig, 76 F.3d at 589 (stating that

the court may not “undertake to re-weigh conflicting evidence, make credibility determinations,

or substitute [its] judgment for that of the [Commissioner]”); Hays v. Sullivan, 907 F.2d 1453,

1456 (4th Cir. 1990) (holding that it is the ALJ’s responsibility, not the court’s, to determine the

weight of evidence and resolve conflicts of evidence). Thus, the court finds that Gamble has not

shown that the ALJ’s decision with regard to Dr. Bartschat’s opinion was unsupported by

substantial evidence or reached through application of an incorrect legal standard.

       Thus, upon review of the record as a whole, the court finds that Gamble has not

demonstrated that the ALJ’s residual functional capacity analysis and finding are unsupported by

substantial evidence or controlled by an error of law. Gamble’s remaining arguments hinge on his

contention that the ALJ erred in formulating his residual functional capacity; accordingly, the court

finds these arguments to be unsupported.




                                           Page 12 of 13
    0:19-cv-01187-PJG         Date Filed 04/23/20      Entry Number 17     Page 13 of 13




                                             ORDER

       For the foregoing reasons, the court finds that Gamble has not shown that the

Commissioner’s decision was unsupported by substantial evidence or reached through application

of an incorrect legal standard. See Craig, 76 F.3d at 589; see also 42 U.S.C. § 405(g); Coffman,

829 F.2d at 517. Therefore, it is hereby

       ORDERED that the Commissioner’s decision is affirmed.

       IT IS SO ORDERED.




                                             __________________________________________
April 23, 2020                               Paige J. Gossett
Columbia, South Carolina                     UNITED STATES MAGISTRATE JUDGE




                                           Page 13 of 13
